UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


KHADIJA DUMA,                      :
                                   :
            Plaintiff,             :
                                   :
       v.                          : Civil Action No. 08-0581 (JR)
                                   :
UNUM PROVIDENT, et al.,            :
                                   :
            Defendants.            :

                              MEMORANDUM


            All that remains of this case, after the dismissal of

most of plaintiff's claims on 5/4/09 [#35] and plaintiff's

voluntary dismissal of her ERISA claim against Unum Provident on

9/4/09 [#40], is plaintiff's Title VII claim against her

employer, Fannie Mae.     Fannie Mae moves to dismiss that claim

[#8] for plaintiff's failure to file a charge of discrimination

with the EEOC within 300 days of the last alleged discriminatory

act.    Plaintiff has resisted that motion -- insisting that she

did initiate the charging process with the EEOC, blaming the EEOC

for sending her a draft that was riddled with mistakes and for

bureaucratic "obstacles" -- but it is clear from the record that

plaintiff never did file a signed charge with the EEOC, and that,

in fact, she did not approach the EEOC about its alleged mistakes

until nearly a year after she knew about them.     Nor does

plaintiff's recitation of her telephone contacts with the EEOC

describe the "extraordinary and carefully circumscribed

circumstance[ ]" in which this Court might exercise its power
equitably to toll the period of limitations, see, Mondy v. Sec'y

of the Army, 845 F.2d 1051, 1057 (D.C. Cir. 1988).   The motion to

dismiss will be granted by an order that accompanies this

memorandum.




                                    JAMES ROBERTSON
                              United States District Judge




                              - 2 -